DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.
 
Formal Matters
Applicants' response and amendments to the claims, filed 10/1/2020, are acknowledged and entered.  
Claims 3-4 and 6 have been cancelled by Applicant.  
Claims 1, 5, 8, and 16-24 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 3-4 and 6 are withdrawn as being moot in light of Applicant’s cancellation of the claims.


Declaration under Rule 1.132
The Examiner acknowledges receipt of the Rule 1.132 Declaration of Prof. Marius Ueffing ("UEFFING" Declaration) and has carefully considered the information provided therein.  

Claim Rejections - 35 USC § 112 – 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 22-24 depend from Claims 1, 16, and 18, respectively, and recite the method of each respective claim comprising a step of administering said VCP inhibitor to a living being afflicted by said neurodegenerative disease.  As all of claim 1, 16, and 18 require a step of “…administering said VCP inhibitor to a living being afflicted by said neurodegenerative disease…”, Claims 22-24 fail to further limit claims 1, 16, and 18 from which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 5, 8, and 16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over WIESTNER ET AL. (US 2010/0286091 A1; Published Nov. 11, 2010) and WIESTNER ET AL. (WO 2011/069039 A1; Published June 9, 2011).

Claimed Invention
	The claims are drawn to methods of treating age-related macular degeneration (AMD), AMD in its dry form, or diabetic retinopathy, comprising administering a VCP inhibitor1 to a living being afflicted with age-related macular degeneration (AMD), AMD in its dry form, or diabetic retinopathy.  See Claims 1, 16, and 18.

Teachings of WIESTNER ET AL. (US ‘091)
	Wiestner et al. teach imidazolidinone compounds and pharmaceutical compositions of imidazolidinone compounds. The compounds of the invention are utilized in methods of treating a deubiquitination-related disorder in a subject and inhibiting p97-associated deubiquitination. See Abstract.
	As per Claims 19-21, specifically preferred compounds of the invention particularly for use in the therapeutic methods disclosed therein include, inter alia,  Eeyarestatin I. See page 9, [0137].
	In one aspect, the invention provides a method of treating a deubiquitination-related disorder in a subject, comprising administering to said subject in need thereof, an effective amount of an imidazolidinone compound. See page 12, [0166].
	As per Claims 1, 16, and 18, the subject is suffering from a cell proliferative disorder or disease. In one embodiment, the disorder is cancer, tumor, neoplasm, neovascularization, vascularization, cardiovascular disease, intravasation, extravasation, metastasis, arthritis, infection, Alzheimer's Disease, blood clot, atherosclerosis, melanoma, skin disorder, rheumatoid arthritis, diabetic retinopathy, macular edema, or macular degeneration, inflammatory and arthritic disease, autoimmune disease or osteosarcoma. See page 13, [0196].
	In certain embodiments, the step of administering the compound comprises administering the compound orally, topically, parentally, intravenously or intramuscularly. In yet another embodiment, the invention provides a method comprising the step of administering an effective amount of a composition comprising a compound of formula I and a pharmaceutically suitable excipient. See page 15, [0219].
	Wiestner et al. expressly claim methods of inhibiting p97 associated deubiquitination and/or inducing ER stress in a subject in need thereof, comprising administering to said subject, an effective amount of a compound of Formula (II)2, or pharmaceutically acceptable salt, solvate or hydrate thereof (Claim 4), wherein the subject is suffering from a cell proliferative disorder and the disorder is cancer, tumor, neoplasm, neovascularization, vascularization, cardiovascular disease, intravasation, extravasation, metastasis, arthritis, infection, Alzheimer's Disease, blood clot, atherosclerosis, melanoma, skin disorder, rheumatoid arthritis, diabetic retinopathy, macular edema, or macular degeneration, inflammatory and arthritic disease, autoimmune disease or osteosarcoma (Claim 8). 
	Working examples of Wiestner et al. exemplify the biological effects of Eeyarestatin I (EerI).

Teachings of WIESTNER ET AL. (WO ‘039)
	Wiestner et al. teach hydrazone and diacyl hydrazine derivatives as potent and selective inhibitors of the p97 ATPase3 and use thereof in treating diseases or disorders for which p97 inhibition and/ or ER stress induction is an effective treatment. See Abstract.
	Wiestner et al. teach Eeyarestatins are promising anti-cancer and antiviral agents with a novel mechanism of action. The two structurally related chemicals termed Eeyarestatin I and II were originally identified by screening a chemical library containing 16,320 compounds for inhibitors of endoplasmic reticulum (ER) associated protein degradation (ERAD or retrotranslocation). Eeyarestatins can induce cancer cell death either as a single agent or synergize with bortezomib, a proteasome inhibitor, for increased cytotoxic activity. See [0007].
	Wiestner et al. teach hydrazone and diacyl hydrazine compounds (diamides), compositions containing the hydrazone and diacyl hydrazine compounds, and methods of use of both the hydrazone and diacyl hydrazine compounds and compositions thereof. Wiestner et al. teach a method of treating a disease or disorder responsive to p97 inhibition and/or ER stress induction or a viral infection in a patient, comprising providing a therapeutically effective amount of a hydrazone or diacylhydrazone ERAD inhibitor to the patient. See [0010].
	More specifically, Wiestner et al. teach a method of treating a disease or disorder responsive to p97 inhibition and/or ER stress induction or viral infection in a patient comprising providing a therapeutically effective amount of a compound or pharmaceutically acceptable salt thereof of Formula I or Formula II.  See [0011]-[0024].
	Wiestner et al. teach the hydrazone and diacyl hydrazine compounds may be administered orally, topically, parenterally, by inhalation or spray, sublingually, transdermally, via buccal administration, rectally, as an ophthalmic solution, or by other means, in dosage unit formulations containing conventional pharmaceutically acceptable carriers. The pharmaceutical composition may be formulated as any pharmaceutically useful form, e.g., as an aerosol, a cream, a gel, a pill, a capsule, a tablet, a syrup, a transdermal patch, or an ophthalmic solution. Some dosage forms, such as tablets and capsules, are subdivided into suitably sized unit doses containing appropriate quantities of the active components, e.g., an effective amount to achieve the desired purpose. See [0113].
	As per Claims 1, 16, and 18, Wiestner et al. teach the compounds of Formula I may be used to treat diseases and disorders responsive to p97 inhibition and/or ER stress induction including disorders associated with undesired cell proliferation, for example cancer, and viral infections. In certain embodiments, the patient is suffering from a cell proliferative disorder or disease. The cell proliferative disorder can be cancer, tumor (cancerous or benign), neoplasm, neovascularization, vascularization, cardiovascular disease, intravasation, extravasation, arthritis, infection, Alzheimer's Disease, blood clot, atherosclerosis, melanoma, skin disorder, rheumatoid arthritis, diabetic retinopathy, macular edema, or macular degeneration, inflammatory and arthritic disease, or autoimmune disease. See [0121].
	Wiestner et al. expressly claim methods of inhibiting p97 and/or inducing ER stress in a subject comprising providing a therapeutically effective amounts of a hydrazine or diacylhydrazone p97 ATPase inhibitor to the subject (Claim 8), wherein the subject is a patient having a disease or disorder for which p97 inhibitor or ER stress induction is an effective treatment (Claim 9), wherein the disease or disorder for which p97 inhibitor or ER stress induction is an effective treatment is cancer, cancer prophylaxis in a patient having an increased risk of cancer, tumor, neoplasm,
neovascularization, vascularization, cardiovascular disease, intravasation, extravasation, arthritis, infection, Alzheimer's dementia, blood clot, atherosclerosis, melanoma, a skin disorder, rheumatoid arthritis, diabetic retinopathy, macular edema, macular degeneration, inflammation or autoimmune disease, or viral infection. (Claim 23). 

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

Examiner' s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts'  pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party' s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
	The rejected claims require administering an inhibitor of VCP (p97), e.g., Eeyarestatin I (EerI), to a living being afflicted with age-related macular degeneration (AMD), AMD in its dry form, or diabetic retinopathy.
	Wiestner et al. (US ‘091) teach imidazolidinone compounds and pharmaceutical compositions of imidazolidinone compounds, including Eeyarestatin I (EerI), for use in methods of treating a deubiquitination-related disorder in a subject and inhibiting p97-associated deubiquitination (Abstract; Claim 4; page 9, [0137]; page 12, [0166]). Wiestner et al. teach subjects of the invention are suffering from, inter alia, diabetic retinopathy or macular degeneration (page 13, [0196]; Claim 8).  
	Likewise, Wiestner et al. (WO ‘039) teach hydrazone and diacyl hydrazine derivatives as potent and selective inhibitors of the p97 ATPase and use thereof in treating diseases or disorders for which p97 inhibition and/ or ER stress induction is an effective treatment (Abstract).  Wiestner et al. teach diseases or disorders for which p97 inhibition and/ or ER stress induction is an effective treatment include, inter alia, diabetic retinopathy or macular degeneration ( [0121]; Claim 23). 
	A person of ordinary skill in the art at the time the application was filed would have a reasonable expectation that administering an inhibitor of the p97 ATPase (VCP) such as Eeyarestatin I (EerI) (Wiestner et al. (US ‘091)) or a hydrazone or diacyl hydrazine derivative selective inhibitor of the p97 ATPase (Wiestner et al. (WO ‘039)) to a subject suffering from diabetic retinopathy or macular degeneration would be effective in treating p97-associated deubiquitination and/or inducing ER stress in such subjects as this is precisely what both of the Wiestner et al. references teach.  While a person of ordinary skill in the art would have to select diabetic retinopathy or macular degeneration from amongst the deubiquitination-related disorders disclosed in Wiestner et al. (US ‘091) and the diseases or disorders for which p97 inhibition and/ or ER stress induction is an effective treatment in Wiestner et al. (WO ‘039), diabetic retinopathy and macular degeneration are expressly disclosed (and claimed) in both Wiestner et al. references as cell proliferative disorders amiable to treatment with the methods taught therein.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to administer the p97/VCP inhibitor Eeyarestatin I (EerI) or a hydrazone or diacyl hydrazine derivative selective inhibitor of the p97 ATPase to subjects afflicted with diabetic retinopathy or macular degeneration.  One express motivation to do so is because Wiestner et al. (US ‘091) teach Eeyarestatin I (EerI) as an imidazolidinone compound for use in methods of treating a deubiquitination-related disorder in a subject and teach diabetic retinopathy and macular degeneration are deubiquitination-related disorders suitable for treatment with the methods disclosed and claimed therein.  As Eeyarestatin I (EerI) is demonstrated in Wiestner et al. to have biological activity, including inhibition of p97-associated deubiquitination (PAD) (Example 3), inhibition of atx3-mediated deubiquitination (Example 4), anti-viral activity (Example 7), and induction of integrated stress response program at the ER (Example 9), a person of ordinary skill in the art would expect administration of Eeyarestatin I (EerI) to be effective in treating the deubiquitination-related disorders diabetic retinopathy and macular degeneration as suggested by the teachings of Wiestner et al.  

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	



    
        
            
        
            
        
            
        
            
    

    
        1 VCP means “valosin-containing protein” and is also referred to as p97.  See Specification at [0010].
        2 The genus of Formula II encompasses the species Eeyarestatin I. See Claim 24 of Wiestner et al.
        3 p97 ATPase is also known as the claimed “valosin-containing protein (VCP).  See Specification at [0010].